THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N ChoicePlusSM Product Suite ChoicePlusSM II Product Suite ChoicePlus AssuranceSM Product Suite ChoicePlusSM Design, ChoicePlusSM Fusion ChoicePlusSM Signature, ChoicePlusSM Rollover Lincoln InvestmentSolutionsSM, Lincoln Investor Advantage® Lincoln Investor Advantage® Fee-Based, Lincoln Investor Advantage®RIA LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln New York Account N for Variable Annuities ChoicePlusSM Product Suite ChoicePlusSM II Product Suite ChoicePlus AssuranceSM Product Suite ChoicePlusSM Design, ChoicePlusSM Fusion ChoicePlusSM Signature Lincoln InvestmentSolutionsSM, Lincoln Investor Advantage® Lincoln Investor Advantage® Fee-Based, Lincoln Investor Advantage®RIA Supplement dated May 13, 2016 to the Prospectus dated May 1, 2016 This supplement outlines a change to the prospectus for your variable annuity contract. It is for informational purposes and requires no action on your part. The Legg Mason Partners Variable Equity Trust has informed us that, effective April 29, 2016, the name of the ClearBridge Variable Mid Cap Core Portfolio was changed to ClearBridge Variable Mid Cap Portfolio. All other information about the fund can be found in the fund’s prospectus. Please retain this Supplement for future reference.
